United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
P.W., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
HUNTER HOLMES MCGUIRE MEDICAL
CENTER, Richmond, VA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 13-243
Issued: April 17, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On November 14, 2012 appellant filed a timely appeal of an October 3, 2012 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over this decision.
ISSUE
The issue is whether appellant met her burden of proof to establish that she sustained an
occupational disease in the performance of duty.
FACTUAL HISTORY
This case has previously been before the Board. In an August 5, 2011 decision, the
Board found that appellant was exposed to construction dust, debris and fumes at work on and
1

5 U.S.C. § 8101 et seq.

after November 16, 2009, but affirmed OWCP’s denial of her occupational disease claim on the
basis that the medical evidence did not establish that this exposure caused or contributed to
various diagnosed conditions.2 Facts germane to the present appeal are set forth.
On November 23, 2009 appellant, then a 55-year-old rehabilitation technician, filed an
occupational disease claim alleging that she sustained a headache, irritated eyes, coughing and
burning in her nose and throat due to airborne construction dust, debris and fumes. She became
aware of her condition and its relationship to her employment on November 16, 2009. By
decisions dated April 21 and August 18, 2010, OWCP denied appellant’s claim, finding the
evidence insufficient to establish that the alleged exposure actually occurred.
A June 2, 2010 job status note from Dr. David Alan Chandler, a Board-certified
ophthalmologist, placed appellant off duty for eight weeks due “to severe toxic corneal
breakdown [resulting] from airborne exposure.”
Following issuance of the Board’s August 5, 2011 decision, appellant filed a request for
reconsideration on August 2, 2012 and submitted new medical evidence. In a Form WH-380
(“Certification of Health Care Provider”) dated June 30, 2010, Dr. Chandler stated:
“Due to exposure [to] airborne debris at worksite from ongoing renovations,
[appellant] develops severe ocular surface reaction including corneal abrasions
and conjunctivitis. The corneal abrasions persist for many days after the
exposure, leading to inability to work due to eye pain and decreased vision ....”
He added that appellant was symptomatic since April 15, 2008.
In a Form CA-20 (“Attending Physician’s Report”) dated September 20, 2011,
Dr. Chandler diagnosed corneal punctate keratitis, conjunctivitis and ocular pain and opined that
appellant sustained these injuries on November 16, 2009 as a result of occupational exposure to
debris. He explained that her condition worsened at work, but improved while off duty.3
On October 3, 2012 OWCP denied modification of OWCP’s August 5, 2011 decision.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of establishing the essential
elements of his or her claim, including the fact that the individual is an employee of the United
States within the meaning of FECA, that the claim was timely filed within the applicable time
limitation period, that an injury was sustained in the performance of duty as alleged and that any
disabilities and/or specific conditions for which compensation is claimed are causally related to

2

Docket No. 10-2402 (issued August 5, 2011). The findings contained in the Board’s prior decision are
incorporated by reference.
3

Appellant also provided Dr. Chandler’s eye examination records for the period August 13, 2010 to May 23,
2012, all of which were largely illegible.

2

the employment injury.4 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.5
Whether an employee actually sustained an injury in the performance of duty begins with
an analysis of whether fact of injury has been established.6 To establish fact of injury in an
occupational disease claim, an employee must submit: (1) a factual statement identifying
employment factors alleged to have caused or contributed to the presence or occurrence of the
disease or condition; (2) medical evidence establishing the presence or existence of the disease or
condition for which compensation is claimed; and (3) medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the employee.7
Rationalized medical opinion evidence is generally required to establish causal
relationship. The opinion of the physician must be based on a complete factual and medical
background, must be one of reasonable medical certainty and must be supported by medical
rationale explaining the nature of the relationship between the diagnosed condition and the
specific employment factors identified by the claimant.8
ANALYSIS
The Board finds that appellant failed to establish her occupational disease claim because
the medical evidence did not sufficiently demonstrate that occupational exposure to construction
dust, debris and fumes at work on and after November 16, 2009 caused or contributed to corneal
punctate keratitis, conjunctivitis and ocular pain.
Dr. Chandler remarked in a June 2, 2010 job status note that appellant sustained toxic
corneal breakdown “[resulting] from airborne exposure,” but did not identify the substance to
which she was exposed.9 He later clarified in a Form WH-380 dated June 30, 2010 that she was
exposed to airborne debris from ongoing renovations at work, which led to corneal abrasions and
conjunctivitis. In a Form CA-20 dated September 20, 2011, Dr. Chandler diagnosed corneal
punctate keratitis, conjunctivitis and ocular pain and concluded that appellant sustained these
injuries on November 16, 2009 due to industrial debris exposure, detailing that her condition
only worsened on the job. Nonetheless, he did not pathophysiologically explain how exposure to
construction dust, debris and fumes caused or contributed to the diagnosed injuries.10 While
Dr. Chandler observed that appellant was symptomatic on duty, this fact does not raise an
4

Elaine Pendleton, 40 ECAB 1143 (1989).

5

Victor J. Woodhams, 41 ECAB 345 (1989).

6

See S.P., 59 ECAB 184, 188 (2007).

7

See R.R., Docket No. 08-2010 (issued April 3, 2009); Roy L. Humphrey, 57 ECAB 238, 241 (2005).

8

I.J., 59 ECAB 408 (2008); supra note 5.

9

See John W. Montoya, 54 ECAB 306 (2003) (a physician’s opinion must discuss whether the employment
factors described by the claimant were causally related to the diagnosed medical condition).
10

Joan R. Donovan, 54 ECAB 615, 621 (2003); Ern Reynolds, 45 ECAB 690, 696 (1994).

3

inference of causal relationship.11 Moreover, he did not furnish clear, objective evidence to
support his diagnoses.12 The need for rationalized medical opinion evidence is particularly
important in this case because Dr. Chandler indicated that appellant was symptomatic since
April 15, 2008. In the absence of such evidence, appellant failed to discharge her burden of
proof.
Appellant may submit new evidence or argument as part of a formal written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The issue is whether appellant met her burden of proof to establish that she sustained an
occupational disease in the performance of duty.
ORDER
IT IS HEREBY ORDERED THAT the October 3, 2012 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: April 17, 2013
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

11

S.B., Docket No. 11-853 (issued November 15, 2011).

12

William E. Lewis, Docket No. 96-182 (issued November 24, 1997).

4

